UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 16-1789


RICHARD COLEMAN,

                Plaintiff - Appellant,

          v.

STATE OF NORTH CAROLINA, and its Agents; ELAINE BUSHFAN, in
their official capacity; JENNIFER GREEN, in their official
capacity; M. P. EAGLES, in their official capacity; DONALD
STEPHENS, in their official capacity; GREGORY P. MCGUIRE, in
their official capacity; NANCY FREEMAN, in their official
capacity; JOHN H. CONNELL, in their official capacity; KAY
SILVER, a/k/a Kay Shannon, a/k/a Silver, a/k/a Kay S. Coleman,
a/k/a Kay Shannon Atkinson, a/k/a Kay Shannon Anthony, a/k/a
K. S. Atkinson, in their official capacity,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Elizabeth City. James C. Dever
III, Chief District Judge. (2:15-cv-00035-D)


Submitted:   November 29, 2016            Decided:   December 8, 2016


Before TRAXLER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard Coleman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Richard    Coleman   appeals    the    district   court’s   order     and

judgment accepting the recommendation of the magistrate judge and

dismissing     his   complaint      as     frivolous   under     28     U.S.C.

§ 1915(e)(2)(B)(i) (2012).       We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated

by the district court.      Coleman v. North Carolina, No. 2:15-cv-

00035-D (E.D.N.C. June 29, 2016).          We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid the

decisional process.

                                                                      AFFIRMED




                                     2